 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

jtiranian§r-r>;rES DIST)_:_<ICT co_URT
WESTERN DI'STRICT oF WASHINGToN
_AT SEATTLE

' HELIo J. LEAL DE LA Hoz,

Plaintiff,

GoVERNMENr oF THE uNrTED
STATES,

Defendant.

 

 

cASE No. cia-137OJLR

ORDER DISMISSING
COMPLAINT WlTl-l LEAVE TO
Al\/IEND AND ORDER TO SHOW
CAUSE

I. INTRODUCTION

Before the court is P'laintiff l-lelio J. Leal De La Hoz’S complaint. (C'ompl. (Dkt.

# 4).) Plaintiff is proceeding in forma pauperis (“IFP”). (Sée IFP Ord. (Dl<t. # 3) at 1

(granting Plaintiff’ S motion for leave to proceed IFP`).) HoWever, in granting Plaintiff

IFP Status, M`agistr-ate Judge Brian A. TSuchida recommended review of Plaintiff’S

complaint under 28 U.S.C. § 19-15(e)(2)(B'). (IFP Ord. at 1.) The court has conducted the

recommended review and DISMISSES Plaintiff’ S complaint and this action Without

ORDER ~ 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

prejudice and With leave to amend his complaint Within 21 days as more fully described
beloW.

In addition, in less than one year', Plaintiff has filed nine IFP 1aWsuits in the
Western District of Washington, including the present action The court dismissed the
eight complaints Plaintiff` filed prior to the present action because those complaints Were
frivolous, failed to establish the court’s subject matter jurisdiction, or otherwise failed to
state a claim. Accordingly, the court also ORDERS P'laintiff to show cause Within 21
days Why the court should not enter a Vexatious litigant and standing bar order against
him as more fully described be`loW.

II. BACKGROUNI)
A. The Present Action

Plaintifi”s present complaint is nearly mcomprehensible. (See generally Compl.)'
He brings suit against the following Defendants: (l) Government of the United States;
(2) United States Attorney’s Office; (3) Social S`ecurity Administration (“SSA”); (4)
Department of Social and Health SerVi-ees (“DSHS”); (5) Washington Health Authority;
(6) Hush Communications. Canada, Inc. (“l-lush”); (7) Amazon.com, lnc. (“Amazon”);
(S) Silvi A. Dominquez; (9) Bartell Drugs; (10) P-orter Adventist Hospital; (l l) DESC
Shelter; (11) City Hall Shelter; (12) Seattle C'entral Public Library; (13)' l\/Ietro Seattle;
(14) City of Seattle; (15) Washington Attorney_General"s Ofti_ce; (16) Washington State
Bar Association; (17) Um`ted State's Departinent of Justice; (18) FBI Headquarters: (19)
Drug Enforcement Agency; '(20) lnterpol General Secretariat; (21) Seattle Police

Department; (22) Better Busin.ess Bureau; (23) Randall B. Fritzer, Attorney at LaW; (24)

ORDER ~ 2

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Pearson Education, Inc.; (25) Gobierno de Colombia; (26) Massachusetts Depar`trnent of
Labor Standards; (27) Massachusetts Attorney General’s Office; (28) ivy Tech
Community College; (29) Crisil m lrevna, LLC; (3 0) Buenos Aires Crisil Irevna
Argentina, SA; (31) Pacific Gl'obal Advisors; '(32) Goldman Sachs; (33) Yellow Cab;
(34) Educate Online; (3 5) NeW York Office of the Attorney General; (3 6) NeW York
District Attorney; (37) Meteor Learning; (38) Educational Testing Ser'vice; (39) Dipont
Education; (40) Kleen-Tech Services Corporation (“Kleen-Tech”); (41) Colo`rado
Department of Labor; -(42) Sprint Corporation (“Sprint”); (4_3) Assurance Wireless; (44)
QLink Wireless; (45) Google, Inc.; (46) Monster.com; (47) Yahoo; (48) Microsoft; (49)
Banl<L of America Corporate Center; (50) Discover Banl<; (51) Chase Bank; (52) Colorado
Coalition for the Homele'ss; (53). Compass Housing Alliance; .(54) St. J ames Cathedral;
(55) First United Methodist Chureh of Se_attle; (56) Salvation Arrny; (57) Consurner
Financial Protection Bureau; (58) Seattle Housing and Resource Effort; (59) Ballard
Food B'anl<; (60) Millionaire Charity Club; (61) Operation Sack Lunch; (62). N'eW Genesis
Shelter; (63) Washington State Patrol; (64) Union Station; (65) Washington Elections
Office _ Seattle; (66) Capital One Credit Card. (List of Defendants (Dkt. # 4-1); List of
Defendants - Assault in the First D'egree (Dkt. # 4-2).)

He purports to describe his Various “clairns” against the foregoing 66-na1ned
Defendants in a rambling, nearly incoherent, 114-page “S.tatement of Claim.” (See
Statement of Claim (Dkt. # 4-5).) The “Statement of Claim” is rife With legal
conclusions but feW, intelligible factual allegations_despite its length.- (See generally

id.) In the “brief description” of his claim, he asserts that “Defendant(s) have defrauded

ORDER ~ 3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

assaulted and tortured [him] to the point of irreparable damage to his health and
property.” (Icl. at 1 (italics in original; nonstandard capitalization omitted).)

Plaintiff also attaches a “Statement of Relief’ to his complaint (See Statement of
Relief (Dkt. # 4-4).) ln this statement, he alleges that his life is in danger, and he is-
“undergoing adrenaline poisoning attacks several times a day.” (Id. at 1.) He asserts that
he “is very ill and Without health insurance due to fraud at the SSA.” (Itt.) He asks for an
order directing the SPD to issue him a gun permit Without charge for both a semi-
automatic pistol and a rifle, along vvith “ammunition and all needed accessories.” (Id. at
2 (nonstandard capitalization omitted).) He' seeks an order directing SSA to make
payments to him and directing DSHS to “restore” both his “cash benefit and food
benefit.” (Itl. at 3.) He Would like all of the credit bureaus to restore his credit (Icl. at 4.)
He seeks back pay from Kleen-Tech and an order requiring Kleen-Tech to liquidate (Icl.
at 4, 6.) He Would like Sprint to (l) pay him $40.00 that healleges Was stolen While he
Was in a Sprint store and (_2) provide him With a free cell phone for life (Id. at 5.) l-le
Would also like an order requiring Sprint to liquidate (Icl. at 6.) He seeks a free laptop
from Amazon and an order requiring Amazon to liquidate (Id. at 5, 7 .) He Would also
like the court to order Hush to liquidate (Icl. at 7.) lndeed, he seeks an order requiring
all Defendants to liquidate and to pay him the “produced amount in certified gold.” ([cl.
at 9 (nonstandard capitalization omitted).) Finally, he Would like the court to order the
President to issue him a diplomatic passport (lcl. at 5.)

//

//

ORDER - 4

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

B. Plaintiff’s Litigation History

The present action is Plaintiff’ s ninth lFP complaint in the Western District of
Washington in just over one year. As described beloW, the court dismissed all of this
prior complaints before permitting service upon the defendants

On September 10, 2017, Plaintiff filed an IFP action against Sprint alleging facts
that appeared to raise consumer protection and tort claims. See Helz'o J. Leal de la Hoz v.
Sprtnt Corp., No. Cl7-1362.TCC (W.D. Wash.), Dkt. ## 1, 4. On September 12, 2017,
the court granted Plaintiff IFP status. Id., Dkt. # 3. On September 15, 2017, the court
issued an order to show cause Why' the court should exercise jurisdiction in the matter and
directing Plaintiff to file an amended complaint Within 30 days. Id., Dkt. # 5. Plaintiff
failed to resp'ond, and on No-vember 16, 2017, the court dismissed Plaintiff’ s complaint
vvithout prejudice Icl., Dkt. # 6..

On September 18, 2017, Plaintiff filed an IFP action against Capital One Credit
Cards (“Cap.ital One”) alleging facts that appeared to raise claims for fraud and
harassment arising out of Capital One’sfailure to close Plaintiff’s credit card account due
to Plaintiff’ s inability to make payments and demanding 8500 million in monetary
damages S`ee Helio J. Lea`l de la H-`oz v. Capital One Credtt Carcl, No. C17-1428RSM
(W.D. Wash.), Dkt. ## l, 4. On September 26, 2017, the court granted Plaintiff lFP
status Icl., Dkt. # 3. On September 27, 2017, the court ordered Plaintiff to file an
amended complaint Within 21 days because Plaintiff had failed to identify any basis for

federal jurisdiction and had failed to explain how Defendant had violated any federal or,

ORDER ~ 5

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

other law. Itl., Dkt. # 5. Plaintiff failed to file an amended complaint, and on October27,
2017, the court dismissed his complaint Without prejudice Icl., Dkt. # 6.

On September 27, 2017, Plaintiff filed an lFP action against Hush
Communications Canada, lnc. (“Hush”) alleging facts that appeared to make claims for
theft and fraud arising out of llush’s alleged disabling of Plaintiff’ s account Helto J.
Leal de la Hoz v. Hush Commc ’rzs Canada, lrzc., No. Cl7~l465RSl\/l (W.D. Wash.), Dkt.
## 1, 5. Plaintiff demanded damages totaling $1,001,011,3-80,000.00. See tel On
September 28, 2017 , the court granted Plaintiff IFP status. Itl., Dkt. # 4. On September
28, 2017, the court ordered Plaintiff to file an amended complaint Within 21 days because
Plaintiff failed to properly allege federal jurisdiction and failed to set forth any causes of
action. Itl., Dkt. # 6. Plaintiff failed to file an amended complaint, and on October 27,
2017, the court dismissed his complaint Without prejudice Id., Dkt. # 7.

On October 24, 2017, Plaintiff filed an lFP action against Kleen-Tech Services
Corporation (“Kleen-Tech”) alleging facts that appeared to assert that Kleen-Tech had
failed to pay him Wages, Whil.e also asserting that Kleen-Tech had made payments taking
care of the unpaid Wages and other penalties imposed by the Colorado Departrnent of
Labor. See Helt'o J'. Leal de la Hoz' v. Kle€n-Tech Servs. Corp., NO. C17-1579JCC (W.D.
Wash.), Dkt. ## l, 5. On October 30', 2017 , the court granted Plaintiff IFP status. ld.,
Dkt. # 4. On December 7, 2017., the court ordered Plaintiff to tile an amended complaint
Within 2_1 days because Plaintiff failed to allege facts that demonstrated his claim for
relief vvas plausible Icl., Dkt. # 8, Plaintiff failed to file an amended complaint, and on

January 3, 2018, the court dismissed his complaint Without prejudice Id., Dkt. # 7.

ORDER - 6

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

On February 16, 2018, Plaintiff filed an lFP action against Amazon and the
Government of the United States alleging that he was the victim of “sabotage,” that he
lost three laptops he had purchased from Amazon under “strange circumstances,” and
that “the evidence he has against Amazon is the evidence against the govennnent.” See
Helio J. Lectl de la Hoz v. Amazon.com, ]nc., et al., No. C18~0260R.SM (W.D. Wash.),
Dkt. ## 1, 5. On February 22, 2018., the court granted Plaintiff IFP status. Icl., Dkt.- # 4.
On February 26, 2018, the court ordered Plaintiff to file an amended complaint within 21
days because Plaintiff failed to identify any basis for federal jurisdiction and failed to -
explain how the defendants had violated the federal statutes upon which he based his
claims Icl., Dkt. # 6. Plaintiff failed to file an amended complaint, and on August 1,
2018, the court dismissed his complaint without prejudice Id., Dkt. # 7 .

On February 21, 2018, Plaintiff filed an lFP action once again against Hush
Communications Canada, lnc. related to his “hushmail” email account and seeking
damages in “the trillions of dollars.” Compare Helio J. Leczl de la Hoz v. Httsh
Corrtmc ’ns Cartatla, Inc., No. C18-0268MJP (WD. Wash.), Dkt. ## 1, 5, with Helio J.
Leal de la Hoz v. Httsh Commc ’ns Ccmctcla, Irtc., No. C17~1465RSl\/l (W.D. Wash.), Dkt.'
## 1, 5. On February 23, 2018, the court granted Plaintiff IFP status.- Helto J. Leal de la
Hoz v. Hush Cornmc ’ns Cartaclrz, Inc., N`o, C18-0268l\/IJP (W.D. Wash.), Dkt. # 4. On
February 26, 2018, the court ordered Plaintiff to file an amended complaint within 30 ,
days because Plaintiff failed to articulate a credible basis for the value of his claim. Id.,
Dkt. # 6. Plaintiff failed to file an amended complaint, and on April 4, 2018, the court

dismissed his complaint without prejudice Id., Dkt. # 7.

ORDER - 7

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

On March 4, 2018, Plaintiff filed an lFP action once again against Sprint alleging l
the same facts he had alleged in his previous suit against Sprint. Compare Helio J. Leal '
de la Hoz v. Sprint Corp., No. C18-03401CC (W.D. Wash.), Dkt. ## 1, 5, with Helio J'.
Lectl de la Hoz v. Sprint Corp., No. C17-1362.1CC (W.D. Wash.), Dkt. ## 1, 4. On March
6, 2018, the court granted Plaintiff IFP status. Helio J. Leal de la Hoz v. Sprint Corp.,
No. C18-03401CC (W.D. Wash.), Dkt. # 4. On l\/larch 14, 2018, the court dismissed
Plaintiff's second action against Sprint with prejudice and without leave to amend
because Plaintiff had failed to cure the jurisdictional deficiencies in his first complaint
against Sprint and alleged an amount of damages_$3,000,001,800.00_that was facially
frivolous Id., Dkt. -# 7.. l

On March 5, 2018, Plaintiff filed an IFP action once again against Kleen-'l`ech
re-alleging the facts he had asserted in his previous suit against Kleen-Tech. Compare-
Helio J. Leal tie la Hoz v. Kleen-Tech Servs. Corp., No. C18-0341JCC (W.'D. Wash.),
Dkt. ## 1, 6, with Helio J. Leal de la Hoz v. Kleert-Tech Ser'vs. Corp.., NO. Cl7-1579]CC
(W.D. Wash.), Dkt. ## 1, 5. On March 12, 2018, the court granted PlaintifleP status-.
Helto J. Leczl de la Hoz v. Sprint Co.rp-., No. C18~0341]CC (W.D. Wash.), Dkt. # 5. On
March 14, 2018, the court dismissed Plaintiff" s second action against Kleen~Tech with
prejudice and without leave to amend because Plaintiff made an admission that Kleen~
Tech had paid the disputed wages and penalties imposed by the Colorado Department_ of
Labor, his claims for attorney’s fees and exemplary damages were not supported by the
law or were facially frivolous, and his additional allegations were facially frivolous Id.,

Dkt. # 8.

ORDER - 8

 

 

 

 

10

11

12

13

14

15

16

17

1-8

19

20

21

22

 

 

On September 13, 2018, Plaintiff filed the present IFP action_his ninth such

action is a little more than one year. (See IFP Mot. (Dkt. # 1).)
III. ANALYSIS

A. PlaintifFS Present Complaint

Federal Rule of Civil Procedure 8(a) requires that a pleading~_such as Plaintiff’s
complaint_“must contain . . . a short and plain statement of the grounds for the court’s '
jurisdiction,” and “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2).' Title 28 U.S.C. § l915(e)(2)(B) authorizes
a district court to dismiss an IFP action “at any time” if the court determines: (1) the
action is frivolous or malicious; (2) the action fails to state a clairn; or (3) the action seeks
monetary relief from a defendant who is immune from such relief See 28 U.S.C.
§ 1915(e)(2)(B).l

Rro se pleadings must be liberally construed Baltstreri v. Pactfica Poltce Dep ’tl,
901 F.2d 696, 699 (9th Cir. 198 8). When reviewing a .complaint, however, a court does
not accept as true unreasonable inferences or conclusory legal allegations cast in the form
_of factual allegations See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he tenet that
a court must accept as true all of the allegations contained in a complaint is inapplicable
to legal conclusions.”); Sprewell v. G`olden State Warrtors, 266 F.3d 979, 988 (9th Cir.

2001) (“Nor is the court required to accept as true allegations that are merely conclusory,

 

1 trader calhoun v. stan 254 F.sd 845, 845 (9th Cir. 2001) (per curiam), the court may
properly apply the screening provisions of 28 U.S.C. § 1915(e)(2)(]3) to non-prisoner civil
litigants seeking to proceed lFP.

ORDER - 9

 

 

10
11
12
13
14-
15
16
17
is
19
l 20
21

22

 

 

unwarranted deductions of fact, or unreasonable inferences.”); Clegg v. Cult Awareness
Nerworlc, 18 F.3d 752, 754-55 (9th Cir. 1994) (“[T]he court is not required to accept legal
conclusions cast in the form of factual allegations if those conclusions cannot reasonably
be drawn from the facts alleged.”).

By any measure, Plaintiff s complaint fails to contain “a short and plain
statement” of either the grounds for the court’s jurisdiction or Plaintiff s claim for relief.
Plaintiff’s 114~page Statement of Claim is rambl.ing, disjointed, nearly impossible to
follow, and rife with legal conclusions (See generally Compl.; Statement of Claim.) _
Even applying the Ninth Circuit’s directive to construe pro se complaints liberally, the
court cannot find that Plaintiff has stated a claim upon which relief can be granted See
Hebbe v. Plz'ler, 627 F.3d 33 8, 342 (9th Cir. 2010). lndeed, much of Plaintiff’ s complaint
is frivolous pursuant to the standard articulated in 28 U.S.C. § 1915(e)(2)(B)(1).
Nevertheless, the court may not dismiss a claim unless “it is absolutely clear that no
amendment can cure the [complaint’s] defects Lucct v. Dep ’t of Corr., 66 F.3d 245, 248
(9th Cir. 1995) (citation omitted).

Given the Ninth Circuit’s directives concerning the court’s treatment of pro se
complaints, the court ORDERS Plaintiff to file an amended complaint no later than 21
days from the date of this order. Plaintiffs amended complaint must cure the
deficiencies cited herein by providing a short and plain statement of both the basis for the
court’s subject matter jurisdiction and Plaintiff’ s claims showing that he is entitled to

relief

ORDER ~ 10

 

 

10

11

12

13

14

15

16

17

18

19

20

21

`22

 

 

B. Plaintiff’ s Litigation History

As detailed above, the court has reviewed the records in this action and the public
record in Plaintiff s eight other actions in this district That review demonstrated that
Plaintiff has committed litigation misconduct by filing numerous frivolous actions and
refusing to respond to the presiding court’s orders to clarify his claims. A11 of Plaintiffs
prior actions have resulted in dismissals for, inter alien failure to state a claim upon which
relief may be granted, frivolous claims, lack of subject matter jurisdiction, and failure to
comply with court orders to file an amended complaint See supra § lI.B. Plaintiff s
actions have placed an unwarranted burden on this district and follow a pattern that has
become all too familiar. ln each a'ction, Plaintiff filed a complaint that fell well short of
meeting basic notice pleading requirements under Federal Rule of Civil Procedure 8, and
when ordered to amend his pleading, he failed to respond See id.

The All Writs Acts, 28 U.S.C. § 1651(a), provides district courts with the inherent
power to enter pre-filing orders against vexatious litigants Molski v. Evergreen Dynasty
Corp., 500 F.3d 1047, 1057 (9th Cir. 2007). Although such orders should be rare,
“[f_|lagrant abuse of the judicial process cannot be tolerated because it enables one person
to preempt the use of judicial time that properly could be used to consider the meritorious
claims of other litigants.” De Lorzg v. Henrzessey, 912 F.2d 1144, 1148 (9th Cir. 1990).
A vexatious litigant order should be entered when (1) the litigant has received notice and
a chance to be heard before the order is entered, '(2) there is an adequate record for

review, (3) the litigant’s actions are frivolous or harassing, and (4) the vexatious litigant

ORDER -11

 

 

10

ll

12

13

14

15

16

17

18

19

20

2.1

22

 

 

order is “narrowly tailored to closely fit the specific vice encountered.” Icl. at 1147-48;
nasa 500 ssa at 1057.

The first two conditions will be met by virtue of this order. First, Plaintiff will
receive notice by virtue of this order to show cause and will be permitted an opportunity
to respond See Molskr', 500 F.3d at 105 8-59 (plaintiff had sufficient notice when he was
served with the motion and had an opportunity to respondj. In addition, there is an
adequate record for review. See, e.g., td. at 1059 (“The record before the district court
contained a complete list of the cases Hle'd by [plaintiff] . . . , along with the complaints
from many of those 'cases. Although the district court’s decision . . . did not list every
case filed by [plaintiff], it did outline and discuss many of them."’). The court has
reviewed the docket in each of Plaintiffs nine cases filed in this district and discussed
each of them in det-ail. See supra § Il.B\

The third factor, whether the litigant’s actions are frivolous or harassing, “g_ets to.
the heart of the vexatious litigant analys-is.” Molski, 500 F.3d at 1059 (quoting De Lortg,
912 F.2d at 1148). The court must make substantive findings and must look at both the
number and content of the litigant’s filings.. Id. The plaintiffs claims must not only be
numerous, but also be patently without merit Id. As discussed above and based on the
present record, it appears that Plaintiff s complaints have been both numerous and
patently without merit See, e.g., Moy v. United States, 906 F.2d 467, 468-70 (9th Cir.
1990) (entering vexatious litigant order when plaintiff had filed two consecutive actions
against then defendant arising out of the same set of operative facts, and each involving

several complaints and numerous motions); Ortt’z v. Cox, 759 F. Supp. 2d 1258, 1263-64

ORDER - 12

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

(D. Nev. 2011) (entering vexatious litigant order where plaintiff had filed seven actions
against defendants)'; Johris v. Los Gatos, 834 F. Supp. 1230, 1232 (N.D. Cal. 1993)
(entering vexatious litigant order when plaintiff had filed five similar actions over a
period often years). The court, however, will reserve making a determination in this
regard until it has given Plaintiff an opportunity to respond to this order and to explain his
litigation behavior.

Finally, a vexatious litigant order “must be narrowly tailored to the vexatious
litigant’s wrongful behavior.” Molski, 500 F.3d at 1961. Toward this end, the court is
considering the entry of a vexatious litigant order requiring Plaintiff to commence any
action in the Western District of Washington with a complaint that meets the notice
pleading requirements of Federal Rule of Civil Procedure 8. ln order to ensure
compliance with this litigation restriction, the court is considering requiring Plaintiff to
file all future complaints under a miscellaneous case number specifically assigned for this
purpose lf, upon review of any future pro se complaint filed by Plaintiff, the court
concludes that Plaintiffs filing fails to comply with the Rule 8 pleading standard, the
court would then issue an orderstriking the complaint and directing the Clerk to not
assign the complaint a civil case number.

Accordingly, within 21 days from the date of this order, Plaintiff shall show cause
why the court should not issue an order imposing restrictions on any new case that he
files in the Western District of Washington. Specifically, those proposed restrictions

shall include:

oRDER - 13_

 

 

10
11
11
13
14
15
16
17
18
19

20

21_

22

 

 

(1) Directing the Clerk to initially file all of Plaintiff s future pro Se complaints in
` a miscellaneous case number specifically designated for this purpose pending
the court’s review of each such complaint;
(2) Directing the Clerk not to issue summons in any pro se action of Plaintiff
without approval of the presiding court; and
(3) For any new complaint Plaintiff files that the court determines suffers from the
same defects outlined above, the court may dismiss the action on the basis of a
vexatious litigant order without issuing an order to show cause
IV. CONCLUSION
Pursuant to 28 U.S.C. § 1915(e)(2)(13), the court DISMISSES Plaintiff s complaint
without prejudice and with leave to amend The court ORDERS Plaintiff to file an
amended complaint within 21 days of the filing date of this order that cures the
deficiencies described herein land contains a short and plain statement of the basis for the
court’s subject matter jurisdiction and Plaintiffs claims showing that he is entitled to
relief lf Plaintiff fails to timely file such an amended complaintj the court will dismiss
this action with prejudice and without further leave to amend
The court also ORDERS Plaintiff to show cause within 21 days of the filing date
of this order why the court should not enter a vexatious litigant order against him as

described herein

ones this l day ar oaabe1, 201 s QJ€M

JAl\/IES L. !ROBARTM
United Sta! es District ludge

ORDER - 14

 

 

